EXHIBIT 10.1
 
Robert Skerry Hoar 33557 Alta Vista Drive
Evergreen, Colorado 80439
Work: 303-807-3844
Email: skerryh@me.com
 
April 5, 2013
 
Dear Mr. Hoar,
 
This letter agreement (this Agreement) sets forth the terms and conditions
whereby you agree to provide certain services (as described on Schedule 1) to
North American Oil & Gas Corp., with offices located at 56 E. Main Street, Suite
202, Ventura, California, a Nevada corporation (the Company).
 
1.  
SERVICES

 
1.1  
The Company hereby engages you, and you hereby accept such engagement, as an
independent contractor to provide certain services to the Company on the terms
and conditions set forth in this Agreement.

 
1.2  
You shall provide to the Company the services set forth on Schedule 1 (the
Services).

 
1.3  
The Company shall not control the manner or means by which you perform the
Services.

 
1.4  
Unless otherwise set forth in Schedule 1, you shall furnish, at your own
expense, the equipment, supplies and other materials used to perform the
Services. The Company shall provide you with access to its premises and
equipment to the extent necessary for the performance of the Services.

 
1.5  
You shall comply with all applicable policies of the Company relating to
business and office conduct, health and safety and use of the Company’s
facilities, supplies, information technology, equipment, networks and other
resources.

 
2.  
TERM
 
The term of this Agreement shall commence as of the date set forth above and
shall continue until terminated in accordance with paragraph 10.

 
 
 

--------------------------------------------------------------------------------

 
 
3.  
FEES AND EXPENSES

 
3.1  
As full compensation for the Services and the rights granted to the Company in
this Agreement, the Company shall pay you a fixed fee of $5,000 per month (the
Fees).

 
3.2  
The Company shall pay all undisputed Fees within 45 days after the Company's
receipt of an invoice submitted by you.

 
4.  
RELATIONSHIP OF THE PARTIES

 
4.1  
You are an independent contractor of the Company, and this Agreement shall not
be construed to create any association, partnership, joint venture, employee or
agency relationship between you and the Company for any purpose. You have no
authority (and shall not hold yourself out as having authority) to bind the
Company and you shall not make any agreements or representations on the
Company's behalf without the Company's prior written consent.

 
4.2
Without limiting paragraph 4.1, you will not be eligible under this Agreement to
participate in any vacation, group medical or life insurance, disability, profit
sharing or retirement benefits or any other fringe benefits or benefit plans
offered by the Company to its employees, and the Company will not be responsible
for withholding or paying any income, payroll, Social Security or other federal,
state or local taxes, making any insurance contributions, including unemployment
or disability, or obtaining worker's compensation insurance on your behalf. You
shall be responsible for, and shall indemnify the Company against, all such
taxes or contributions, including penalties and interest. Any persons employed
by you in connection with the performance of the Services shall be your
employees and you shall be fully responsible for them.

 
5.  
INTELLECTUAL PROPERTY RIGHTS

 
5.1  
The Company is and shall be, the sole and exclusive owner of all right, title
and interest throughout the world in and to all the results and proceeds of the
Services performed under this Agreement (collectively, the Deliverables),
including all patents, copyrights, trademarks, trade secrets and other
intellectual property rights (collectively Intellectual Property Rights)
therein. You agree that the Deliverables are hereby deemed a "work made for
hire" as defined in 17 U.S.C. § 101 for the Company. If, for any reason, any of
the Deliverables do not constitute a "work made for hire," you hereby
irrevocably assign to the Company, in each case without additional
consideration, all right, title and interest throughout the world in and to the
Deliverables, including all Intellectual Property Rights therein.

 
5.2  
Any assignment of copyrights under this Agreement includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as "moral rights" (collectively, Moral Rights). You hereby irrevocably
waive, to the extent permitted by applicable law, any and all claims you may now
or hereafter have in any jurisdiction to any Moral Rights with respect to the
Deliverables.



 
 
2

--------------------------------------------------------------------------------

 
 
5.3  
Upon the request of the Company, you shall promptly take such further actions,
including execution and delivery of all appropriate instruments of conveyance,
as may be necessary to assist the Company to prosecute, register, perfect,
record or enforce its rights in any Deliverables. In the event the Company is
unable, after reasonable effort, to obtain your signature on any such documents,
you hereby irrevocably designate and appoint the Company as your agent and
attorney-in-fact, to act for and on your behalf solely to execute and file any
such application or other document and do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyrights or other
intellectual property protected related to the Deliverables with the same legal
force and effect as if you had executed them. You agree that this power of
attorney is coupled with an interest.

 
5.4  
You have no right or license to use, publish, reproduce, prepare derivative
works based upon, distribute, perform, or display any Deliverables. You have no
right or license to use the Company's trademarks, service marks, trade names,
trade names, logos, symbols or brand names.

 
5.5  
You shall require each of your employees to execute written agreements securing
for the Company the rights provided for in this paragraph 5 prior to such
employee providing any Services under this Agreement.

 
6.  
CONFIDENTIALITY

 
6.1  
You acknowledge that you will have access to information that is treated as
confidential and proprietary by the Company, including, without limitation, any
trade secrets, technology, information pertaining to business operations and
strategies, customers, pricing, and marketing, marketing, finances, sourcing,
personnel or operations of the Company, its affiliates or their suppliers or
customers, in each case whether spoken, printed, electronic or in any other form
or medium (collectively, the Confidential Information). Any Confidential
Information that you develop in connection with the Services, including but not
limited to any Deliverables, shall be subject to the terms and conditions of
this paragraph. You agree to treat all Confidential Information as strictly
confidential, not to disclose Confidential Information or permit it to be
disclosed, in whole or part, to any third party without the prior written
consent of the Company in each instance, and not to use any Confidential
Information for any purpose except as required in the performance of the
Services. You shall notify the Company immediately in the event you become aware
of any loss or disclosure of any Confidential Information.

 
6.2  
Confidential Information shall not include information that:



 
 
3

--------------------------------------------------------------------------------

 
 
(a)  
is or becomes generally available to the public other than through your breach
of this Agreement;

 
(b)  
is communicated to you by a third party that had no confidentiality obligations
with respect to such information; or

 
(c)  
is required to be disclosed by law, including without limitation, pursuant to
the terms of a court order; provided that you have given the Company prior
notice of such disclosure and an opportunity to contest such disclosure.

 
7.  
REPRESENTATIONS AND WARRANTIES

 
7.1  
You represent and warrant to the Company that:

 
(a)  
you have the right to enter into this Agreement, to grant the rights granted
herein and to perform fully all of your obligations in this Agreement;

 
(b)  
your entering into this Agreement with the Company and your performance of the
Services do not and will not conflict with or result in any breach or default
under any other agreement to which you are subject;

 
(c)  
you have the required skill, experience and qualifications to perform the
Services, you shall perform the Services in a professional and workmanlike
manner in accordance with best industry standards for similar services and you
shall devote sufficient resources to ensure that the Services are performed in a
timely and reliable manner;

 
(d)  
you shall perform the Services in compliance with all applicable federal, state
and local laws and regulations;

 
(e)  
the Company will receive good and valid title to all Deliverables, free and
clear of all encumbrances and liens of any kind;

 
(f)  
all Deliverables are and shall be your original work (except for material in the
public domain or provided by the Company) and, do not and will not violate or
infringe upon the intellectual property right or any other right whatsoever of
any person, firm, corporation or other entity.

 
 
4

--------------------------------------------------------------------------------

 
 
7.2  
The Company hereby represents and warrants to you that:

 
(a)  
it has the full right, power and authority to enter into this Agreement and to
perform its obligations hereunder; and

 
(b)  
the execution of this Agreement by its representative whose signature is set
forth at the end hereof has been duly authorized by all necessary corporate
action.

 
8.  
INDEMNIFICATION

 
8.1  
You shall defend, indemnify and hold harmless the Company and its affiliates and
their officers, directors, employees, agents, successors and permitted assigns
from and against all losses, damages, liabilities, deficiencies, actions,
judgments, interest, awards, penalties, fines, costs or expenses of whatever
kind (including reasonable attorneys' fees) arising out of or resulting from:



 
(a)  
bodily injury, death of any person or damage to real or tangible, personal
property resulting from your acts or omissions; and

 
(b)  
your breach of any representation, warranty or obligation under this Agreement.

 
8.2  
The Company may satisfy such indemnity (in whole or in part) by way of deduction
from any payment due to you.

 
9.  
INSURANCE
 
During the Term, you shall maintain in force adequate workman's compensation,
commercial general liability, errors and omissions, and other forms of
insurance, in each case with insurers reasonably acceptable to the Company, with
policy limits sufficient to protect and indemnify the Company and its
affiliates, and each of their officers, directors, agents, employees,
subsidiaries, partners, members and controlling persons, from any losses
resulting from your or your agents, servants or employees conduct, acts, or
omissions. The Company shall be listed as additional insured under such policy,
and you shall forward a certificate of insurance verifying such insurance upon
the Company's written request, which certificate will indicate that such
insurance policies may not be cancelled before the expiration of a 30 day
notification period and that the Company will be immediately notified in writing
of any such notice of termination.

 
10.  
TERMINATION

 
10.1  
Either party hereto may terminate this Agreement without cause upon 30  days'
written notice to the other party hereto. In the event of termination pursuant
to this paragraph 10.1, the Company shall pay you on a proportional basis any
Fees then due and payable for any Services completed up to and including the
date of such termination.

 
 
5

--------------------------------------------------------------------------------

 
 
10.2  
Upon expiration or termination of this Agreement for any reason, or at any other
time upon the Company's written request, you shall immediately:

 
(a)  
deliver to the Company all Deliverables (whether complete or incomplete) and all
hardware, software, tools, equipment or other materials provided for your use by
the Company;

 
(b)  
deliver to the Company all tangible documents and materials (and any copies)
containing, reflecting, incorporating or based on the Confidential Information;

 



(c)  
permanently erase all of the Confidential Information from your computer
systems; and

 

(d)  
certify in writing to the Company that you have complied with the requirements
of this paragraph.

 
10.3  
The terms and conditions of this paragraph 10.33 and paragraph 4, paragraph 5,
paragraph 6, paragraph 7, paragraph 8, paragraph 10.22, paragraph 12, paragraph
13 and paragraph 14 shall survive the expiration or termination of this
Agreement.

 
11.  
OTHER BUSINESS ACTIVITIES
 
You may be engaged or employed in any other business, trade, profession or other
activity which does not place you in a conflict of interest with the Company.

 
12.  
NON-SOLICITATION
 
You agree that during the Term of this Agreement and for a period of twelve
months following the termination or expiration of this Agreement, you shall not
make any solicitation to employ the Company's personnel without written consent
of the Company to be given or withheld in the Company's sole discretion.

 
13.  
ASSIGNMENT
 
You shall not assign any rights, or delegate or subcontract any obligations,
under this Agreement without the Company's prior written consent. Any assignment
in violation of the foregoing shall be deemed null and void. The Company may
freely assign its rights and obligations under this Agreement at any time.
Subject to the limits on assignment stated above, this Agreement will inure to
the benefit of, be binding upon, and be enforceable against, each of the parties
hereto and their respective successors and assigns.

 
14.  
MISCELLANEOUS

 
 
6

--------------------------------------------------------------------------------

 
 
14.1  
You shall not export, directly or indirectly, any technical data acquired from
the Company, or any products utilizing any such data, to any country in
violation of any applicable export laws or regulations.

 
14.2
All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a Notice) shall be in writing and addressed to
the parties at the addresses set forth on the first page of this Agreement (or
to such other address that may be designated by the receiving party from time to
time in accordance with this section). All Notices shall be delivered by
personal delivery, nationally recognized overnight courier (with all fees
pre-paid), facsimile or e-mail of a PDF document (with confirmation of
transmission) or certified or registered mail (in each case, return receipt
requested, postage prepaid). Except as otherwise provided in this Agreement, a
Notice is effective only if (a) the receiving party has received the Notice and
(b) the party giving the Notice has complied with the requirements of this
Section.



 
14.3  
This Agreement, together with any other documents incorporated herein by
reference and related exhibits and schedules, constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect
to such subject matter.

 
14.4  
This Agreement may only be amended, modified or supplemented by an agreement in
writing signed by each party hereto, and any of the terms thereof may be waived,
only by a written document signed by each party to this Agreement or, in the
case of waiver, by the party or parties waiving compliance.

 
14.5  
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of California without giving effect to any choice or
conflict of law provision or rule. Each party irrevocably submits to the
exclusive jurisdiction and venue of the federal and state courts located in the
County of Ventura in any legal suit, action or proceeding arising out of or
based upon this Agreement or the Services provided hereunder.

 
14.6  
If any term or provision of this Agreement is invalid, illegal or unenforceable
in any jurisdiction, such invalidity, illegality or unenforceability shall not
affect any other term or provision of this Agreement or invalidate or render
unenforceable such term or provision in any other jurisdiction.

 
14.7  
This Agreement may be executed in multiple counterparts and by facsimile
signature, each of which shall be deemed an original and all of which together
shall constitute one instrument.
 
If this letter accurately sets forth our understanding, kindly execute the
enclosed copy of this letter and return it to the undersigned.

 
 
7

--------------------------------------------------------------------------------

 
 
If this letter accurately sets forth our understanding, kindly execute the
enclosed copy of this letter and return it to the undersigned.
 
Very truly yours,
 
North American Oil & Gas Corp.
 
BY: [img_ex101001.jpg]
Name: Robert Rosenthal
Title: Chief Executive Officer


ACCEPTED AND AGREED:
 
By:  [img_ex101002.jpg]
Name: Robert S Hoar
Title: Geological Manager
Date: 4/5/2013
 
 
 8

--------------------------------------------------------------------------------